DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 11/30/21.
a. Independent claims 12 and 18 have been amended.
b. Applicant argues that “the provisional applications of Lee prior art do not contain any teaching or suggestion for the subject matter now more particularly recited in claims 12 and 18 and therefore, Lee is not a valid prior art.” The examiner provides the teaching of claims 12 and 18 from the provisional applications 62/406,934 (hereinafter Prov‘934) and 62/417,367 (hereinafter Prov‘367).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 12-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0238247, “Lee”) in view of Saiwai et al. (US 2018/0070264, “Saiwai”).
Regarding claim 12, Lee discloses a communication apparatus, comprising: 
- a receiver (See 114 fig.32, a receiver at UE; See Prov’367, pg.21, 1st ¶, a receiving end can perform decoding), which, in operation, receives a higher layer signaling which indicates a plurality of patterns, and receives downlink control information (DCI) which notifies a pattern that has been selected from the plurality of patterns (See fig.30, ¶.19, and ¶.252, a plurality of shared-PTRS patterns may be configured for the UE through either or both of Radio Resource Control (RRC) and Downlink Control Information (DCI), and information for selecting any one from among the plurality of shared-PTRS patterns configured for the UE may be additionally configured through either or both of the RRC and the DCI; See Prov’934, pg.3, ‘Proposal 6’, The PTRS is classified into a shared RS (i.e., RS shared with another UE) and a UE-dedicated RS (i.e., RS allocated to a specific UE in a dedicated manner). A BS configures for a UE one or more shared-RS patterns through RRC or/and DCI. After selecting one of the patterns, the BS inform the UE of the selected pattern through RRC or/and DCI; See Prov’367, pg.3, ‘Proposal 6’, A BS configures for a UE at least one shared RS patterns through RRC or/and DCI. After selecting one of the patterns, the BS inform the UE of the selected pattern through the RRC or/and DCI. Moreover, the BS informs the UE of the UE dedicated PTRS through the RRC or/and DCI); and
- circuitry (See ¶.264, circuits), which is coupled to the receiver and which, in operation, decodes downlink data based on the pattern (See ¶.20, accurately decode a received signal; See Prov’934, pg.19, 1st paragraph, perform decoding after receiving all code blocks; pg.2, ‘Proposal2’, To this end, the BS may inform the UE, i.e. downlink, whether the PCRS is used through DCI (downlink control information)/RRC; pg.25, 3rd ¶, ‘Uplink transmission probability’, In above proposals 1, 2, 3, downlink transmission is assumed; See Prov’367, pg.21, 1st ¶, a receiving end can perform decoding).
Lee does not explicitly disclose what Saiwai discloses,
- each of the plurality of patterns being used for downlink data (See ¶.116, performs the process of receiving the plurality of control information on the basis of the number of patterns in which a plurality of radio resources are arranged; See ¶.416, the eNB transmits through the PDCCH, to the UE, information (DCI format 5) including the pattern (time resource pattern) of the subframe of the radio resource of direct communication that is allocated to the UE that is selected earlier) and indicating a frequency resource excluded from allocation of downlink in a slot (¶.276, As shown in FIG. 11, the (extended) DCI format includes a "Resource pool index" corresponding to the index. The index indicates whether or not a plurality of radio resources are available in one SC period; See ¶.448, when the eNB selects Mode 1, the eNB may set the repetition frequency (numRepetition) in the time direction of the pattern (time resource pattern) of the subframe of the radio resource allocated to the UE; Examiner’s Note: the resource allocation is only for time resource pattern, not a frequency resource allocation; See ¶.452, the allocated resource is terminated at the point where the repetition frequency expires. That is, the UE does not recognize the radio resources after the point of expiry of the repetition frequency as radio resources allocated to the UE, and does not perform direct communication (prohibits direct communication) by using the radio resources; See ¶.276, It is noted that in FIG. 11, "Resource for PSCCH" is a PSCCH resource allocation identifier; Examiner’s Note: As shown in Fig.11, the resource pool index and resource pattern are used for only PSCCH & PSSCH, i.e. resources for uplink control and/or data channels, not for downlink data

    PNG
    media_image1.png
    280
    592
    media_image1.png
    Greyscale
).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “each of the plurality of patterns being used for downlink data and indicating a frequency resource excluded from allocation of downlink in a slot” as taught by Saiwai into the system of Lee, so that it provides a way of performing the process of receiving the plurality of control information on the basis of the number of patterns in which a plurality of radio resources are arranged (Saiwai, See ¶.116) and for the index to indicate “whether or not a plurality of radio resources are available in one SC period” (Saiwai, See ¶.276).

Regarding claim 13, Lee does not explicitly disclose what Saiwai discloses “each of the plurality of patterns indicates one or more frequency resources which are not available for allocation of the downlink data (Saiwai, See fig.11 and ¶.276, the (extended) DCI format includes a "Resource pool index" corresponding to the index. The index indicates whether or not a plurality of radio resources are available in one SC period; See ¶.448, when the eNB selects Mode 1, the eNB may set the repetition frequency (numRepetition) in the time direction of the pattern (time resource pattern) of the subframe of the radio resource allocated to the UE; See ¶.687, the eNB 200 may notify, to the UE 100-1, the allocation information of the radio resource along with flag information (for example, an urgency flag) indicating a radio resource allocated for the high priority data, through DCI (DCI format 0) for assigning the uplink control information; See fig.11).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “each of the plurality of patterns indicates one or more frequency resources which are not available for allocation of the data” as taught by Saiwai into the system of Lee, so that it provides a way of indicating whether or not a plurality of radio resources are available (Saiwai, See ¶.276).

Regarding claim 14, Lee discloses “each of the plurality of patterns indicates a starting symbol for allocation of the downlink data (See ¶.141, PTRS resources can be defined by a Resource Block (RB) index and/or a symbol index; See fig.14 and ¶.142, Each PTRS resource set may be indicated by a RB index and/or a symbol index. In other words, by doing so, a resource set where PTRSs are defined can be indicated).”

Regarding claim 15, Lee discloses “the plurality of patterns are indicated in units of a resource block (RB) (See ¶.141, PTRS resources can be defined by a Resource Block (RB) index and/or a symbol index; See fig.14 and ¶.142, Each PTRS resource set may be indicated by a RB index and/or a symbol index. In other words, by doing so, a resource set where PTRSs are defined can be indicated).”

Regarding claim 16, Lee discloses “a number of the plurality of patterns is 2 (See fig.20 and ¶.177, PTRSs with patterns 1 and 2).”

Regarding claim 18, it is a method claim corresponding to the apparatus claim 12 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 19-22, they are claims corresponding to claims 13-16, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saiwai and further in view of He et al. (US 2019/0289668, “He”).
Regarding claim 17, Lee and Saiwai do not explicitly disclose what He discloses “each of the plurality of patterns indicates one more frequency resource occupied by a mini slot (See fig.1 and ¶.33-34, the location of guard time 120 and 150 can either be provided for in the last or first Nsymb symbols of one mini-slot or slot. The value of Nsymb can be semi-statically configured for a UE through an RRC message or dynamically signaled by PDCCH that triggers the BWA operation at least based on the corresponding capability reported by a UE).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “each of the plurality of patterns indicates one more frequency resource occupied by a mini slot” as taught by He into the system of Lee and Saiwai, so that it provides a way for UE to schedule to transmit or receive allocation of a portion of a RF bandwidth in different mini-slots (He, See ¶.33).

Regarding claim 23, it is a claim corresponding to the claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, especially for the newly added claim limitations “each of the plurality of patterns being used for downlink data and indicating a frequency resource excluded from allocation of downlink in a slot”, by adding Examiner’s Note, using the prior art of record in the current prosecution of the claims.
At pages 5-6, with respect to claim claims 12 & 18, applicant argues that “Saiwai fails to teach or suggest each of the plurality of patterns being used for downlink data and indicating a frequency resource excluded from allocation of downlink in a slot.” [applicant’s emphasis added].
In reply, the limitations “each of the plurality of patterns being used for downlink data and indicating a frequency resource excluded from allocation of downlink in a slot” explicitly read on:
¶.[0116] of Saiwai discloses “performs the process of receiving the plurality of control information on the basis of the number of patterns in which a plurality of radio resources are arranged.”
¶.[0416] of Saiwai discloses “the eNB transmits through the PDCCH, to the UE, information (DCI format 5) including the pattern (time resource pattern) of the subframe of the radio resource of direct communication that is allocated to the UE that is selected earlier.”
¶.[0276] of Saiwai discloses “as shown in FIG. 11, the extended DCI format includes a "Resource pool index" corresponding to the index. The index indicates whether or not a plurality of radio resources are available in one SC period.” [emphasis added].
¶.[0448] of Saiwai discloses “when the eNB selects Mode 1, i.e. a pattern, the eNB may set the repetition frequency (numRepetition) in the time direction of the pattern (time resource pattern) of the subframe of the radio resource allocated to the UE.”
In other words, the resource allocation is only for time resource pattern, not a frequency resource allocation.
¶.[0452] of Saiwai discloses “the allocated resource is terminated at the point where the repetition frequency expires. That is, the UE does not recognize the radio resources after the point of expiry of the repetition frequency as radio resources allocated to the UE, and does not perform direct communication (prohibits direct communication) by using the radio resources.”
¶.[0276] of Saiwai discloses “It is noted that in FIG. 11, "Resource for PSCCH" is a PSCCH resource allocation identifier.”
In other words, as shown in Fig.11, the resource pool index and resource pattern are used for only PSCCH & PSSCH, i.e. resources for uplink control and/or data channels, not for downlink data.

    PNG
    media_image1.png
    280
    592
    media_image1.png
    Greyscale
).”
Therefore, ordinary skill in the art applies “each of the plurality of patterns being used for downlink data and indicating a frequency resource excluded from allocation of downlink in a slot” as taught by Saiwai into the system of Lee in order to perform the process of receiving the plurality of control information on the basis of the number of patterns in which a plurality of radio resources being arranged and for the index to be indicated whether or not a plurality of radio resources are available in one SC period (Saiwai, See ¶.116 and ¶.276). Therefore, the examiner disagrees respectfully.

                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                          
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411